Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the caption “Experts” in the Registration Statement (Form S-3) and related Prospectus of Badger Meter, Inc. for the registration of 210,000 shares of its common stock and to the incorporation by reference therein of our reports dated March 4, 2015, with respect to the consolidated financial statements of Badger Meter, Inc., and the effectiveness of internal control over financial reporting of Badger Meter, Inc., included in its Annual Report (Form 10-K) for the year ended December31, 2014, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Milwaukee, Wisconsin March 4, 2015
